Case 0:20-cv-61935-RS Document 27 Entered on FLSD Docket 03/17/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-61935-CIV-SMITH/VALLE

 MICHAEL C. ADDERLEY,

         Plaintiff,

 v.

 GLORIDA EGO, et al.,

         Defendants.

 ________________________________________/

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         This matter is before the Court on the Magistrate Judge’s Report and Recommendation to

 District Judge [DE 23], in which the Magistrate Judge recommends that the Complaint be

 dismissed without prejudice because it fails to meet the pleading requirements under Federal Rule

 of Civil Procedure 8. No objections have been filed to the Report and Recommendation. Thus,

 having reviewed Magistrate Judge Valle’s Report and Recommendation, the record, and given that

 no objections were filed, it is

         ORDERED that:

         1.      The Report and Recommendation to District Judge [DE 23] is AFFIRMED and

 ADOPTED.

         2.      The Complaint is DISMISSED without prejudice.

         3.      Plaintiff shall file his amended complaint no later than April 2, 2021. Failure to

 file the amended complaint by the deadline specified will result in dismissal of the case without

 prejudice and without further notice.
Case 0:20-cv-61935-RS Document 27 Entered on FLSD Docket 03/17/2021 Page 2 of 2




       DONE AND ORDERED in Fort Lauderdale, Florida this 17th day of March, 2021.




 cc:   Counsel of record




                                          2
